Citation Nr: 0203413	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  01-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than April 5, 2000, 
for a grant of service connection for residuals of a 
traumatic amputation of the distal phalanx of the right index 
finger. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1980.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's claim for service connection for residuals 
of a traumatic amputation of the distal phalanx of the right 
index finger was received on April 5, 2000; there is of 
record no document received or dated prior to this date which 
can be construed as a claim for service connection for this 
disability.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than April 5, 2000, for a grant of service connection for 
residuals of a traumatic amputation of the distal phalanx of 
the right index finger are not met.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2001).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The veteran was notified of the evidence required 
for a grant of his claim by statement of the case dated in 
April 2001.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
the service medical records and correspondence submitted by 
the veteran, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria/Analysis

The effective date of an award of service connection shall be 
the date the claim is received, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2001).  

The record reflects receipt of an application for VA benefits 
(VA Form 21-526) on April 5, 2000, that included a claim for 
service connection for residuals of a traumatic amputation of 
the distal phalanx of the right index finger.  Following 
receipt of this claim, the RO mailed the veteran a letter 
dated in May 2000 requesting that he submit evidence to 
support his claim.  The veteran did not respond to this 
letter prior to a September 2000 rating decision which denied 
the veteran's claim.  Following receipt of service medical 
records in October 2000 which supported the veteran's claim, 
an October 2000 rating decision granted service connection 
for residuals of a traumatic amputation of the distal phalanx 
of the right index finger.  The effective date for this grant 
was April 5, 2000, or the date of receipt of the veteran's 
claim.  

As indicated above, the effective date for a grant of service 
connection is the later of the date of receipt of claim or 
the date that entitlement arose.  Thus, as there is no 
document which can be construed as a claim for service 
connection for residuals of a traumatic amputation of the 
distal phalanx of the right index finger prior to the April 
5, 2000, receipt of the claim in the instant case, an earlier 
effective date for the grant of service connection, in the 
absence of clear an unmistakable error, cannot be assigned.  

In short, the legal criteria pertaining to the assignment of 
an effective date for service connection are controlling in 
this case.  Accordingly, entitlement to an earlier effective 
date for the grant of service connection for residuals of a 
traumatic amputation of the distal phalanx of the right index 
finger prior to April 5, 2000, cannot be assigned.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  

In reaching the above determination, the Board notes that it 
has carefully reviewed the contentions of record asserting 
entitlement to an earlier effective date, to include the 
assertion that a claim for service connection for the 
disability at issue had been "pending" since 1980.  A 
review of the documents that are of record, however, reveals 
no evidence indicating that the claim for service connection 
for the right finger disability was filed prior to April 
2000.  Moreover, the evidence that was used as a basis for 
the grant of service connection, namely, the service medical 
records, was not received until October 2000.  

With regard to the contention that the reference to a 
"reopen award," in the November 2000 letter notifying the 
veteran of the grant of service connection supports the 
veteran's case, this contention is without merit.  As noted 
in the statement of the case, the language in question 
contained in the November 2000 letter simply represented a 
reference to the fact that the claim was originally denied by 
rating action dated in September 2000.  Clearly, therefore, 
there is simply no basis for the assignment of an earlier 
effective date given the objective evidence that is actually 
of record, as none of this evidence supports the veteran's 
assertions.  





ORDER

Entitlement to an effective date earlier than April 5, 2000, 
for a grant of service connection for residuals of a 
traumatic amputation of the distal phalanx of the right index 
finger is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

